Exhibit 10.50
Compensation Arrangements with Named Executive Officers
Base Salaries
The following table sets forth the annual base salaries of FedEx’s named
executive officers:

          Name and       Current Position   Base Salary    
Frederick W. Smith
  $ 1,236,060  
Chairman, President and
Chief Executive Officer
       
 
       
Alan B. Graf, Jr.
  $ 872,256  
Executive Vice President and
Chief Financial Officer
       
 
       
David J. Bronczek
  $ 910,236  
President and Chief Executive
Officer — FedEx Express
       
 
       
T. Michael Glenn
  $ 805,188  
Executive Vice President,
Market Development and
Corporate Communications
       
 
       
Robert B. Carter
  $ 737,160  
Executive Vice President,
FedEx Information Services and
Chief Information Officer
       

Mr. Smith’s base salary is effective as of July 16, 2010. The base salaries of
the other named executive officers are effective as of July 1, 2010.
Fiscal 2011 Annual Incentive Compensation Program
Chairman, President and Chief Executive Officer
Frederick W. Smith’s fiscal 2011 annual bonus will be based on the achievement
of corporate objectives for consolidated pre-tax income for fiscal 2011. The
independent members of the Board of Directors, upon the recommendation of the
Compensation Committee, may adjust Mr. Smith’s bonus amount upward or downward
based on their annual evaluation of Mr. Smith’s performance, including the
quality and effectiveness of his leadership and the following corporate
performance measures:

  •   FedEx’s stock price performance relative to the Standard & Poor’s 500
Composite Index, the Dow Jones Transportation Average, the Dow Jones Industrial
Average and competitors;     •   FedEx’s stock price to earnings (P/E) ratio
relative to the Standard & Poor’s 500 Composite Index, the Dow Jones Industrial
Average and competitors;     •   FedEx’s market capitalization;

 

 



--------------------------------------------------------------------------------



 



  •   FedEx’s revenue and operating income growth relative to competitors;     •
  FedEx’s free cash flow (excluding business acquisitions), return on invested
capital (excluding certain unusual items), and weighted average cost of capital;
    •   Analyst coverage and ratings for FedEx’s stock;     •   FedEx’s U.S. and
international revenue market share;     •   FedEx’s reputation rankings by
various publications and surveys; and     •   FedEx’s restoration of remaining
company matching contributions for 401(k) program.

None of these factors will be given any particular weight in determining whether
to adjust Mr. Smith’s bonus amount.
Mr. Smith’s annual bonus target for fiscal 2011 is 130% of his annual base
salary (at fiscal year-end), with a maximum payout of 300% of his target bonus.
Non-CEO Named Executive Officers
The fiscal 2011 annual bonus target payouts for the non-CEO named executive
officers, as a percentage of annual base salary (at fiscal year-end), are as
follows:

          Name   Target Payout  
 
       
Alan B. Graf, Jr.
    90 %
David J. Bronczek
    100 %
T. Michael Glenn
    90 %
Robert B. Carter
    90 %

The maximum payout for each executive is 240% of his target bonus.
The fiscal 2011 annual bonus for the non-CEO named executive officers will be
based on:

  •   the achievement of individual objectives established at the beginning of
the fiscal year for each executive (30% of each executive’s target bonus); and  
  •   the achievement of corporate objectives for consolidated pre-tax income
for fiscal 2011 (70% of each executive’s target bonus).

The annual bonus payout opportunity relating to individual performance will be
partially contingent upon achievement of consolidated pre-tax income objectives
under the bonus plan (as well as achievement of the individual performance
objectives). Mr. Smith will determine the achievement level of each executive’s
individual objectives at the conclusion of fiscal 2011.
The annual bonus payout opportunity relating to company financial performance
ranges, on a sliding scale, from a minimum amount if the annual bonus plan’s
pre-established consolidated pre-tax income threshold is achieved up to a
maximum amount if such financial performance goal is substantially exceeded.
Ordinarily, our business plan objective for consolidated pre-tax income is the
target under the annual bonus plan. For fiscal 2011, however, the annual bonus
plan’s consolidated pre-tax income target and even the threshold for the portion
of the payout opportunity relating to company financial performance are higher
than the business plan objective for consolidated pre-tax income.

 

2 



--------------------------------------------------------------------------------



 



Long-Term Incentive Program
FedEx’s long-term incentive (“LTI”) plans for the three-fiscal-year periods 2009
through 2011, 2010 through 2012 and 2011 through 2013, provide long-term cash
bonus opportunities to members of upper management, including the named
executive officers, upon the conclusion of fiscal 2011, 2012 and 2013,
respectively, if certain aggregate fully diluted earnings per share (“EPS”)
goals established by the Board of Directors are achieved with respect to those
periods. No amounts can be earned for the fiscal 2009 through 2011, 2010 through
2012 and 2011 through 2013 plans until 2011, 2012 and 2013, respectively,
because achievement of the EPS goals can only be determined following the
conclusion of the applicable three-fiscal-year period.
Traditionally, the base-year number over which the three-year average annual EPS
growth rate goals are measured for an LTI plan is the final full-year EPS of the
preceding fiscal year. For the fiscal 2010 through 2012 LTI plan, an adjusted
base-year number ($2.93) was used rather than the final fiscal 2009 EPS. This
adjusted base-year number was set so that 12.5% growth from the number would
equal the fiscal 2010 business plan EPS goal.
The following table sets forth the potential future payouts to each of FedEx’s
named executive officers under FedEx’s LTI plans:

                                              Potential Future Payouts      
Performance     Threshold     Target     Maximum   Name   Period     ($)     ($)
    ($)    
Frederick W. Smith
  FY2009–FY2011     875,000       3,500,000       5,250,000  
 
  FY2010–FY2012     875,000       3,500,000       5,250,000  
 
  FY2011–FY2013     875,000       3,500,000       5,250,000  
 
                               
Alan B. Graf, Jr.
  FY2009–FY2011     300,000       1,200,000       1,800,000  
 
  FY2010–FY2012     300,000       1,200,000       1,800,000  
 
  FY2011–FY2013     300,000       1,200,000       1,800,000  
 
                               
David J. Bronczek
  FY2009–FY2011     375,000       1,500,000       2,250,000  
 
  FY2010–FY2012     375,000       1,500,000       2,250,000  
 
  FY2011–FY2013     375,000       1,500,000       2,250,000  
 
                               
T. Michael Glenn
  FY2009–FY2011     300,000       1,200,000       1,800,000  
 
  FY2010–FY2012     300,000       1,200,000       1,800,000  
 
  FY2011–FY2013     300,000       1,200,000       1,800,000  
 
                               
Robert B. Carter
  FY2009–FY2011     300,000       1,200,000       1,800,000  
 
  FY2010–FY2012     300,000       1,200,000       1,800,000  
 
  FY2011–FY2013     300,000       1,200,000       1,800,000  

The potential individual future payouts set forth in the table above are set
dollar amounts ranging from threshold (minimum) amounts, if the EPS goal
achieved is less than target, up to maximum amounts, if the plan goal is
substantially exceeded. There can be no assurance that the potential future
payouts shown in this table will be achieved.

 

3 